TAYLOR, District Judge.
For reasons apparent upon the face of the petition, the defendant’s demurrer, treated as a motion to dismiss, will be sustained.
Under settled rules applicable to pleadings, the petition must contain a statement of facts, as distinguished from mere conclusions of the pleader, which show the existence of a cause of action. In suits on contracts of war risk insurance, the pleading should show that the action sought to be maintained is within the consent of the sovereign in every respect, including the statutes limiting the time, within which, after the accrual of the cause of action, suit thereon is maintainable.
If plaintiff has a cause of action, let the petition clearly show it.